Cornish, J.
This is an action of trespass quare clausum, to recover damages for entry upon plaintiff's land in the town of York.
The defendant justifies under a contract made with the town for the construction of a way and bridge as laid out by the county commissioners of York County between the towns of York and Kittery and across the York River. The plaintiff replies that the proceedings of the County Commissioners were invalid, that they conferred no authority upon the town to build the way and that the town conferred no legal authority upon the plaintiff as the contract was illegal and void. All of the questions raised in this case were *528raised and disposed of in the case of Blaisdell v. York, decided herewith, and it is unnecessary to consider them further. It was there held that the laying out of the way was valid, and that the defendant was proceeding under a legal contract with the town. His entry upon the plaintiff’s land was therefore lawful and the mandate must be,

Judgment for defendant.